The following order has been entered on the joint motion filed on the 3rd of July 2018 for Leave to File Under Seal:
"Motion Allowed by order of the Court in conference, this the 24th of October 2018."
Upon consideration of the petition filed by Plaintiffs on the 3rd of July 2018 in this matter for a writ of certiorari to review the decision of the North Carolina Business Court, the following order was entered and is hereby certified to the North Carolina Business Court:
"Allowed by order of the Court in conference, this the 24th of October 2018."
Therefore the case is docketed as of the date of this order's certification. Unless already submitted, briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).